Title: Notes on a Cabinet Meeting, 15 May 1801
From: Jefferson, Thomas
To: 


               May 15. 1801.
               Shall the squadron now at Norfolk be ordered to cruise in the Mediterranean
               what shall be the object of the cruize.
               Lincoln. Our men of war may repel an attack on individual vessels, but after the repulse, may not proceed to destroy the enemy’s vessels generally.
               Gallatin. to declare war & to make war is synonimous. the Exve cannot put us in a state of war. but if we be put into that state either by the decln of Congress or of the other nation, the command & direction of the public force then belongs to the Exve.
               Smith. if a nation commences war, the Exve is bound to apply the public force to defend the country.
               Dearborne. the expedition should go forward openly to protect our commerce against the threatened hostilities of Tripoli.
               Madison. that the cruize ot to be undertaken, & the object openly declared to every nation.
               all concur in the expediency of cruize.
               whether the captains may be authorized, if war exists, to search for & destroy the enemy’s vessels wherever they can find them?—all except mr L—agree they should; M. G. & S. think they may pursue into the harbours, but M. that they may not enter but in pursuit.
               a letter to the Bey of Tripoli by the President
               send a year in tribute in form of stores by a ship. send 30,000 D. by frigates on the idea that the commutn of store to money has bn. settled.
            